DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on July 02, 2021 has been entered. Claims 1- 11 are pending in the application. 
Amendments to Fig. 8 and claims 1, 4 and 6-11 to address the informalities and to overcome claim rejections under 35 U.S.C. 112(b) have been accepted and previous drawing objections and claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant’s arguments, see page 6-11, filed July 02, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 line 3, “one discreate adhesive coated” should read -- one discrete adhesive coated -- 
Appropriate correction is required.
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 lines 16-18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 recites “no discrete adhesive coated attachment point included in the embedded magnetic component is located at a position other than a portion of the cavity floor or a portion of the magnetic core;”. Claim 9 recites “The method of claim 1, wherein, in step b), the one or more discrete adhesive coated attachment points are located on the cavity floor only” which is a substantial duplicate of the claim 1 limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150061817) in view of Fan (TW 490096, see CN 105101635 for English Translation).
Regarding claim 1, Lee teaches,

a) preparing a base insulating substrate (base board 20, may be formed of an insulating resin, para. [0109]) including a cavity (recess 28 in accommodation portion 21, Fig. 2, para. [0162] and [0094]) configured to accommodate a magnetic core (70, Fig. 2), the cavity including a cavity floor and side walls (see Fig. 2, conductive patterns 23 may be formed on wall surfaces, para. [0095]) connected by the cavity floor;
b) applying one or more spots of adhesive (26a and 26b, core guide 26 to restrict movement of the core 70 within the accommodation portion 21, Fig. 6A, para. [0101], which functions similar to “the magnetic core 304 is preferably secured by at least one drop of adhesive 318 applied to the bottom of the cavity 302”, para. [0065] of applicant’s specification) to form one or more discrete adhesive coated attachment points for the magnetic core; 
c) installing the magnetic core in the cavity (core 70, Fig. 2, para. [0093]); 
d) applying an insulating layer (laminated board 30 formed by a ceramic board, a printed circuit board, a flexible board, para. [0112]) to the base insulating substrate to cover the magnetic core and the cavity so as to obtain an insulated substrate (Fig. 8); 
e) forming one or more electrical windings (conductive patterns 23 and 33, Fig. 2, para. [0113]), passing through at least the insulating substrate (conductive patterns 33 corresponding to the conductive patterns 23 of the base board 20 are disposed on one surface of the laminated board 30, para. [0113]) adjacent the cavity and disposed around the magnetic core;  
no discrete adhesive coated attachment point included in the embedded magnetic component is located at a position other than a portion of the cavity floor or a portion of the magnetic core (see core guide 26 Fig. 8); and 

Though Lee does not explicitly teach applying one or more spots of adhesive, Lee teaches a core guide 26, which functions as “the magnetic core 304 is preferably secured by at least one drop of adhesive 318 applied to the bottom of the cavity 302” (specification para. [0065]). If applicant disagrees, Fan teaches an embedded inductance component for surface mount application in which, in para. [0063] the coil 5 or the electronic component 7 is fixed in the bottom surface of the cavity 31 by dispensing or other suitable fixing methods such as glue dispensing, in which, it is obvious that the glue is required only at the bottom side of the coil and no glue is needed on a side surface or top surface of the coil. Applying discrete dots of adhesive or spot of glue is known in the art. See for example, a dot adhesive 151, Fig. 1 of Chang (US 6188305); adhesive dots 150, Fig. 5, para. [0026] of Cruz (US 20090211701).  Therefore, in view of the teachings of Fan, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to replace the core guide 26 with spot of adhesives at discrete locations on either the bottom of the cavity or onto the magnetic core before installing the magnetic core in the cavity, in order to secure the magnetic core at an accurate position inside the cavity so that it enables the manufacturing of an embedded magnetic component. 

Regarding claim 2, Lee further teaches,
further comprising forming the cavity to be larger than the magnetic core (see Fig. 2) such that when the magnetic core is installed in the cavity, an air gap (an annular core disposed in the accommodation portion and having a gap in a radial direction, para. [0052]) is provided between the magnetic core and the cavity side walls, and/or between the magnetic core and the insulating layer.  
Regarding claim 3, Lee further teaches,
further comprising maintaining the air gap to be free of adhesive between the magnetic core and the side walls of the cavity (see Fig. 8), and/or between the magnetic core and the insulating layer.  

Regarding claim 4, Lee further teaches,
wherein the cavity and the magnetic core are toroidal (core 70 may be formed as an annular magnetic core or an annular toroidal core, para. [0120]) and the one or more discrete adhesive coated attachment points are positioned at locations spaced around the cavity floor (see Fig. 8).  

Regarding claim 9, Lee further teaches,
wherein, in step b), the one or more discrete adhesive coated attachment points are located on the cavity floor only (see Fig. 8).  

Regarding claim 10, Lee further teaches,
wherein forming the electrical windings includes forming isolated primary (coil C1 having 40 turns may be used as a primary coil, the coil C2 having 6 turns may be used as an auxiliary coil, and the foregoing second coil may be used as a secondary coil, Figs. 16 and 17, para. [0216]) and secondary electrical windings (see C2, Fig. 17), passing through at least the insulating substrate and the insulating layer and disposed around first and second sections of the magnetic core (70).  

Regarding claim 11, Lee further teaches,
.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fan as applied to claim 1 above, and further in view of Li (US 20140116758).
Regarding claims 5-8, modified Lee does not teach  forming a channel connecting the cavity to an exterior of the insulated substrate, or one of the one or more discrete adhesive coated attachment points are located at an intersection where the channel meets the cavity, or forming a first channel and a second channel connecting the cavity to the exterior of the insulated substrate, or one discrete adhesive coated attachment point at a discrete location along the circumference of the cavity; or a plurality of discrete adhesive coated attachment points that are spaced apart from one another. However, Li teaches a planar magnetic body embedded within a recess a plurality of discrete vent openings in which, 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (second attachment point)][AltContent: textbox (third attachment point)][AltContent: textbox (fourth attachment point)][AltContent: textbox (first attachment point)][AltContent: arrow][AltContent: arrow][AltContent: textbox (channel)][AltContent: arrow] 
    PNG
    media_image1.png
    321
    549
    media_image1.png
    Greyscale

Modified Fig. 6, Li. 
[Claim 5] further comprising forming a channel (vent openings 260, see modified Fig. 6 above) connecting the cavity to an exterior of the insulated substrate (substrate 218, Fig. 6), the channel including a channel floor connected to the cavity floor.  

[Claim 7] forming a first channel and a second channel connecting the cavity to the exterior of the insulated substrate, the first (see modified Fig. 6 above) and second channels including channel floors connected to the cavity floor, and located on opposite sides of the cavity (see Fig. 6 above); 
wherein the one or more discrete adhesive coated attachment points include: 
a first discrete adhesive coated attachment point (see modified Fig 6 above) located at an intersection where the first channel meets the cavity (vent openings are open to atmosphere such that the vent openings fluidly connect the recesses to the atmosphere, para. [0032]); Application No. 16/851,145 July 2, 2021 Reply to the Office Action dated January 7, 2021 Page 4 of 11 
a second discrete adhesive coated attachment point (see Fig 6 above) located at an intersection where the second channel meets the cavity; and 
third and/or fourth discrete adhesive coated attachment points (see Fig. 6 above) located in the cavity at respective locations intermediate of the intersections where the first and second channels meet the cavity.  
[Claim 8] wherein the cavity has a circumference and the one or more discrete adhesive coated attachment points include either: 
one discrete adhesive coated attachment point at a discrete location along the circumference of the cavity (see modified Fig. 6 above); or 
a plurality of discrete adhesive coated attachment points that are spaced apart from one another equally or substantially equally around the circumference of the cavity.

 Therefore, in view of the teachings of Li, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include vent openings 260 at four sides of the substrate 218 and to apply discrete or spot adhesive attachment points at locations along the circumference of the cavity so that the vent openings fluidly connect the recesses to the atmosphere that enables any air, moisture, and/or other fluids trapped within the recess to exhaust from the recess to the atmosphere during  the manufacturing of ultrathin inductor structure. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729